     Case 1:19-cv-02507-PGG Document 1 Filed 03/20/19 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                            X
SERGIO VAZQUEZ,
SILVESTRE CRUZ FLORES, and
YULIO DE LA ROSA,

                                     Plaintiffs,



-against-


ADARP, INC. d/b/a OPEN HOUSE and now as GLORY               :
ON HOUSTON,
ROBERT KODA,                                                        COMPLAINT
BENJAPOL PUTOOMPOTI, and
LANCE STAMPS,


                                     Defendants.
                                                            X


                           PRELIMINARY STATEMENT

       Plaintiffs, through their undersigned counsel, bring this action to recover damages

for violations of Federal and New York law governing minimum wages and the

ownership of gratuities. The Plaintiffs were formerly employed by ADARP, INC. (at the

relevant time d/b/a "Open House" and currently d/b/a "Glory on Houston") ("ADARP")

as bartenders and barbacks. ADARP is owned and operated by the individual Defendants

in New York, New York. As described herein, Defendants failed to pay Plaintiffs any

wages, let alone minimum wages as required under federal and state law. Instead, the

Plaintiffs were compensated exclusively through gratuities received from ADARP
     Case 1:19-cv-02507-PGG Document 1 Filed 03/20/19 Page 2 of 10




customers. Defendants also illegally retained a portion of the gratuities that the Plaintiffs

earned during their employment and were entitled to retain. In addition, Defendants

failed to provide required notice to Plaintiffs at the time they were hired and at the times

they were paid.


                             JURISDICTION AND VENUE

       1.      This Court has jurisdiction over Plaintiffs' federal claims pursuant to the

Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 216 and 28 U.S.C. § 1331 and § 1337.

       2.      This Court has supplemental jurisdiction over Plaintiffs' state law claims

pursuant to 28 U.S.C. § 1367.

       3.      Venue is proper in the Southern District of New York pursuant to

28 U.S.C. § 1391(b) because a substantial part of the events or omissions giving rise to

the claims occurred in this District including but not limited to Plaintiffs' performance of

work for Defendants and Defendants' failure to pay Plaintiffs the required minimum

wage for their labor.


                                         PARTIES

       4.      Plaintiff Sergio Vazquez was employed by Defendants as a bartender from

May 2015 through October 2017.

       5.      Plaintiff Silvestre Cruz Flores was employed by Defendants as a barback

from July 2015 through September 2017.

       6.      Plaintiff Yulio de la Rosa was employed by Defendants as a barback from

September 2015 through October 2017.

                                              2
     Case 1:19-cv-02507-PGG Document 1 Filed 03/20/19 Page 3 of 10




       7.      Upon information and belief, ADARP, INC. is a New York corporation

with a principal place of business at 244 East Houston Street, New York, New York.

       8.     At all times during which Plaintiffs were employed by Defendants,

Defendants did business as "Open House," which operated as a nightclub.

       9.     On information and belief, Defendant Benjapol Putoompoti is an owner of

ADARP. On information and belief, at all times relevant to the allegations herein, he had

the power to hire and fire employees at ADARP, establish their wages, set their work

schedules, and maintain their employment records.

       10.    On information and belief, Defendant Lance Stamps is an owner of

ADARP. On information and belief, at all times relevant to the allegations herein, he had

the power to hire and fire employees at ADARP, establish their wages, set their work

schedules, and maintain their employment records.

       11.    On information and belief, Defendant Robert Koda is an owner of

ADARP. On information and belief, at all times relevant to the allegations herein, he had

the power to hire and fire employees at ADARP, establish their wages, set their work

schedules, and maintain their employment records.

       12.    On information and belief, ADARP is and was at all times relevant to the

allegations in the complaint, an enterprise engaged in interstate commerce within the

meaning of the FLSA in that ADARP (i) had employees engaged in commerce or in the

production of goods for commerce, and/or had employees handling, selling or otherwise

working on goods or materials that have been moved in or produced for commerce by


                                            3
     Case 1:19-cv-02507-PGG Document 1 Filed 03/20/19 Page 4 of 10




any person; and (ii) has and has had an annual gross volume of sales of not less than

$500,000.


                               STATEMENT OF FACTS

       13.     At all relevant times, the Fair Labor Standards Act, 29 U.S.C. § 206 has

required the Defendants to pay the Plaintiffs a minimum wage of $7.25 per hour.

       14.     At all relevant times, the New York Minimum Wage Act, New York

Labor Law § 652, has required the Defendants to pay the Plaintiffs minimum wages of

between $8.75 and $10.50 per hour.

       15.     Plaintiffs were employed as bartenders or barbacks by Defendants at

ADARP beginning at various times as early as approximately May 2015 until various

times as late as October 2017, as described in paragraphs 4 to 6.

       16.     The Defendants never, as required by law, notified the Plaintiffs of their

intention to pay the Plaintiffs less than the full minimum wage on the basis of the

applicable statutory and regulatory provisions relating to the tip credit and tip allowance.

       17.     The Defendants willfully failed to pay Plaintiffs for their services and

instead compensated them exclusively in gratuities from ADARP customers, in violation

of the FLSA and New York Minimum Wage Act.

       18.     Defendants did not provide Plaintiffs, either prior to the start of Plaintiffs'

employment or later, written notice of Plaintiffs' hourly pay rate, overtime hourly pay

rate, the amount of tip credit, if any, to be taken from the basic minimum hourly rate, or

the regular payday.


                                              4
      Case 1:19-cv-02507-PGG Document 1 Filed 03/20/19 Page 5 of 10




         19.    Defendants never provided any written notice, at the time of payment or

afterward, explaining the number of hours worked, gross wages, any deductions, and

other information as required under New York law.

         20.    During the time that Plaintiffs worked at ADARP, customers routinely left

gratuities to the Plaintiffs for their service.

         21.    Plaintiffs' only compensation for their work at ADARP was exclusively

through portions of the gratuities from customers, which Defendants would distribute.

         22.    The Defendants willfully and knowingly retained a portion of the

gratuities earned by Plaintiffs.

         23.    The Defendants controlled the tip distribution process rather than

permitting the directly tipped employees to determine and operate the tip distribution

process as required by law. More specifically, Defendants determined shares of tips per

tipped employee behind closed doors rather than allowing directly tipped employees to

do so.


                          FIRST CAUSE OF ACTION
                 Minimum Wages Under the Fair Labor Standards Act

         24.    Plaintiffs reallege and incorporate by reference all allegations in all

preceding paragraphs as if fully set forth herein

         25.    At all times relevant to this action, Plaintiffs were employed by

Defendants within the meaning of the FLSA, specifically 29 U.S.C. § 203.




                                                  5
      Case 1:19-cv-02507-PGG Document 1 Filed 03/20/19 Page 6 of 10




           26.   At all times relevant to this action, Plaintiffs were engaged in commerce

or the production of goods for commerce, or were employed by an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of the FLSA

           27.   Defendants failed to pay Plaintiffs the applicable minimum hourly wage,

in violation of 29 U.S.C. § 206(a).

           28.   Defendants' failure to pay Plaintiffs their lawful minimum wages was

willful.

           29.   Due to Defendants' FLSA violations, Plaintiffs are entitled to recover

from Defendants, jointly and severally, their unpaid minimum wages and an equal

amount in the form of liquidated damages, as well as reasonable attorneys' fees and costs

of the action, including interest, pursuant to the Fair Labor Standards Act, specifically

29 U.S.C. § 216(b).


                           SECOND CAUSE OF ACTION
                      Minimum Wages Under New York Labor Law

           30.   Plaintiffs reallege and incorporate by reference all allegations in all

preceding paragraphs as if fully set forth herein

           31.   At all times relevant to this action, Plaintiffs were employed by

Defendants within the meaning of New York Labor Law §§ 2 and 651.

           32.   Defendants willfully failed to pay Plaintiffs at the applicable minimum

hourly wage, in violation of the New York Minimum Wage Act, specifically New York

Labor Law § 652.



                                                6
      Case 1:19-cv-02507-PGG Document 1 Filed 03/20/19 Page 7 of 10




           33.   Defendants' failure to pay Plaintiffs their lawful minimum wages was

willful.

           34.   Due to Defendants' New York Labor Law violations, Plaintiffs are

entitled to recover from Defendants, jointly and severally, their unpaid minimum wages

and an amount equal to one quarter of their unpaid minimum wages in the form of

liquidated damages, as well as reasonable attorneys' fees and costs of the action,

including interest.


                           THIRD CAUSE OF ACTION
  For Failure to Provide Notice at Time of Hiring Under the New York Labor Law

           35.   Plaintiffs reallege and incorporate by reference all allegations in all

preceding paragraphs as if fully set forth herein

           36.   Defendants did not provide Plaintiffs, either prior to the start of Plaintiffs'

employment or later, any written notice of Plaintiffs' hourly pay rate, overtime hourly

pay rate, the amount of tip credit, if any, to be taken from the basic minimum hourly rate,

or the regular payday.

           37.   Defendants' acts violated N.Y. Labor Law § 195(1).

           38.   Due to Defendants' violations, Plaintiffs are entitled to recover damages

for each day that the violations occurred or continued to occur, together with costs and

reasonable attorney's fees, and any other relief that the court deems necessary and

appropriate.




                                                7
      Case 1:19-cv-02507-PGG Document 1 Filed 03/20/19 Page 8 of 10




                          FOURTH CAUSE OF ACTION
     For Failure to Provide Notice at Payment Under the New York Labor Law

       39.      Plaintiffs reallege and incorporate by reference all allegations in all

preceding paragraphs as if fully set forth herein.

       40.      Throughout Plaintiffs' employment for Defendants, Defendants failed to

provide Plaintiffs with a written statement at the time wages were paid containing the

dates of work covered by that payment of wages; name of employee; name of employer;

address and phone number of employer; rate(s) of pay and basis this of; gross wages;

deductions; allowances, if any; net wages; regular hourly rate of pay; overtime rate of

pay; number of regular hours worked; and number of overtime hours worked.

       41.      Defendants' acts violated N.Y. Labor Law § 195(3).

       42.      Due to Defendants' violations, Plaintiffs are entitled to recover damages

for each day that the violations occurred or continued to occur, together with costs and

reasonable attorney's fees, and any other relief that the court deems necessary and

appropriate.

                                FIFTH CAUSE OF ACTION
               Claim For Retained Gratuities Under New York Labor Law

       43.      Plaintiffs reallege and incorporate by reference all allegations in all

preceding paragraphs as if fully set forth herein.

       44.       Plaintiffs worked as bartenders and barbacks at ADARP and received

gratuities for their services waiting on customers.



                                               8
     Case 1:19-cv-02507-PGG Document 1 Filed 03/20/19 Page 9 of 10




       45.     Defendants retained a portion of the gratuities in violation of New York

Labor Law § 196-d.

       46.     Due to Defendants' New York Labor Law violations, Plaintiffs are

entitled to recover from Defendants, jointly and severally, damages in the amount of the

gratuity payments that were retained by Defendants and an amount equal to one quarter

of the retained portion of gratuities in the form of liquidated damages, as well as

reasonable attorneys' fees and costs of the action, including interest, pursuant to New

York Labor Law § 198.


                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully seek the following relief:

       a.      Judgment in favor of each Plaintiff and against each Defendant, jointly

and severally, in the amount of the unpaid minimum wages due under the FLSA, the New

York Minimum Wage Act, the New York Labor Law and its regulations and an

additional equal amount as liquidated damages;

       b.      Awarding Plaintiffs damages due to notice violations under the NYLL;

       c.      Awarding Plaintiffs an amount equal to the portion of gratuities

unlawfully retained by Defendants due under New York Labor Law;

       d.      Awarding Plaintiffs prejudgment interest; and




                                             9
     Case 1:19-cv-02507-PGG Document 1 Filed 03/20/19 Page 10 of 10




          e.   Awarding Plaintiffs the costs of this action, together with reasonable

attorneys' fees, and such other and further relief as this Court deems necessary and

proper.


Dated: New York, New York
       March 20, 2019


                                             DEBEVOISE & PLIMPTON, LLP


                                             By: /s/ Jyotin Hamid
                                                 Jyotin Hamid
                                                 919 Third Avenue
                                                 New York, New York 10022
                                                 212-909-6000


                                             CATHOLIC MIGRATION SERVICES


                                             Is! Magdalena Barbosa
                                             Magdalena Barbosa
                                             47-01 Queens Boulevard, Suite 203
                                             Queens, New York 11104



                                             Attorneys for Plaintiffs




                                            10
